Holmes, J.
The defendant was entitled to costs by reason of the plaintiff’s having discontinued the action, and so it was adjudged when this case was here before. Derick v. Taylor, 171 *413Mass. 444, 447. See Smith v. Pike, 160 Mass. 24, 26. The complaint for failure to prosecute the appeal was a step in the cause, not an independent proceeding, and may result in the affirmance of the original judgment. Pub. Sts. c. 155, § 34. It follows that costs properly were taxed after the discontinuance.

Taxation affirmed.